Order entered February 7, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-01167-CV

                       DIEGO VELASQUEZ, Appellant

                                        V.

                          XIMENA RAYON, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-54055-2021

                                     ORDER

      This is an appeal from a protective order.       Appellee is the adult step-

daughter of appellant, who has separately filed for divorce from appellee’s mother.

      Before the Court is appellee’s motion to abate the appeal pursuant to Texas

Family Code section 81.009(b). That section provides that “[a] protective order

rendered against a party in a suit for dissolution of a marriage may not be appealed

until the time the final decree of dissolution of the marriage becomes a final,

appealable order.” See TEX. FAM. CODE ANN. § 81.009(b). Appellee asserts the
appeal should be abated because the divorce is still pending, and “it was the actions

which led to a protective order that was the motive behind the Divorce.”

      Because section 81.009(b) has been interpreted to apply only to a protective

order entered in a divorce action and the protective order here was entered in a

proceeding separate from the divorce, we DENY the motion.             See Puente v.

Puente, No. 01-18-00583-CV, 2019 WL 3418510, *3 (Tex. App.—Houston [1st

Dist.] July 30, 2019, no pet.) (citing In re Keck, 329 S.W.3d 658, 661 (Tex. App.—

Houston [14th Dist.] 2010, orig. proceeding)).

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE